                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

MARQUISE FOSTER,                               §
Individually and on behalf                     §                  Civil Action No. 3:19-cv-0148
of all others similarly situated               §
                                               §
Plaintiff,                                     §
                                               §
v.                                             §
                                               §
SITEL OPERATING CORPORATION,                   §
                                                §
Defendant.                                     §

         DEFENDANT’S SUPPLEMENTAL BRIEF IN OPPOSITION TO PLAINTIFF’S
            MOTION FOR CONDITIONAL CERTIFICATION AND NOTICE TO
                          PUTATIVE CLASS MEMBERS

        Pursuant to the Court’s Order (Doc. 90), Defendant Sitel Operating Corporation (“Sitel”)

submits this supplemental brief in opposition to Plaintiff’s Motion for Conditional Certification

and Notice to Putative Class Members (“Motion for Conditional Certification”). Doc. 40. Sitel

originally noted in its Opposition to Plaintiff’s Motion for Conditional Certification (“Opposition

Brief”) (Doc. 63) that Plaintiff Foster seeks nationwide conditional certification and the issuance

of notice to approximately 48,000 of Sitel’s current and former Customer Service Representatives

and Work@Home Agents. But as this Court recently noted, “[w]hile the required level of proof is

minimal and lenient at this first stage, the court should exercise caution in granting conditional

certification, because the Sixth Circuit has held that a conditional order approving notice to

prospective co-plaintiffs in a suit under Section 216(b) is not appealable.” Powers v. Blessed

HomeCare, LLC, 2019 WL 4450514, at *2 (M.D.Tenn. Sep. 19, 2019) (citing O’Neal v. Emery

Fed. Credit Union, 2013 WL 4013167, at * 5 (S.D. Ohio Aug. 6, 2013); Comer v. Wal-Mart Stores,

Inc., 454 F.3d 544, 546 (6th Cir. 2006)). Given the magnitude and scope of the nationwide

collective action Plaintiff Foster is requesting, and the speculative and conclusory declarations on

                                                 1

     Case 3:19-cv-00148 Document 94 Filed 03/19/20 Page 1 of 8 PageID #: 1183
which Plaintiff is basing her request, Sitel respectfully requests this Court exercise caution in

considering whether to grant Plaintiff’s Motion for Conditional Certification.

       This Court has recently emphasized that although the “required factual showing” at the

first stage of conditional certification is “modest, it cannot be satisfied simply by unsupported

assertions." Powers, 2019 4450514 at *2 (citing Medley v. Southern Health Partners, Inc., 2017

WL 3485641, at * 5 (M.D. Tenn. Aug. 15, 2017)). In Powers, this Court denied a motion for

conditional certification because the plaintiff “failed to allege facts to show anything beyond how

the alleged pay policy was applied to and affected her. She has not alleged facts, as opposed to

conclusory allegations to show that the policy she contends was applied to her was either company-

wide or affected other employees.” Id. at *3. This Court also noted “[a]ffidavits submitted at the

notice stage must be based on the personal knowledge of the affiant” and the plaintiff had “not

alleged any facts based on personal knowledge to show that other employees were paid under the

same circumstances as she.” Id. at *4. Consequently, this Court found Plaintiff had not “alleged

sufficient facts pointing to similarly situated employees who were subject to a single, common,

company-wide, FLSA-violating practice or policy for purposes of conditional certification.” Id.

       Here, Plaintiff Foster asserts conditional certification of a collective action encompassing

two separate groups of employees (Customer Service Representatives and Work@Home Agents),

and totaling nearly 50,000 putative plaintiffs is warranted because Sitel allegedly maintained a

“company-wide policy” which required her and other hourly customer service representatives to

“perform work off-the-clock by preparing their computer and software for taking their first call as

soon as their shift started—all while unpaid.” Doc. 40 at 6. As Sitel noted in its Opposition Brief,

Plaintiff’s allegations to this effect run entirely contrary to Sitel’s lawful timekeeping policies

which clearly and specifically prohibit the conduct Plaintiff describes. See Doc. 63 at 6-7. Because



                                                 2

   Case 3:19-cv-00148 Document 94 Filed 03/19/20 Page 2 of 8 PageID #: 1184
Plaintiff Foster “must allege some factual support for the existence of a class-wide policy or

practice that violates the FLSA,” and, in light of the evidence from Sitel regarding its lawful

policies and practices, Plaintiff Foster must actually present factual support for the existence of a

class-wide policy or practice at Sitel to violate its own lawful policies. Powers, 2019 WL 4450514

at *4. See also Gaffers v. Sitel Worldwide Corp., 2016 WL 3137726, at *3 (M.D.Tenn. June 6,

2016) (Plaintiff must “allege or show a common, single, illegal policy to violate Defendants'

written timekeeping policies and training, a policy which affects all the [customer service agents]

he purports to join in this action.”).

        Much like the declaration the plaintiff provided in Powers, the declarations submitted in

support of Plaintiff Foster’s Motion for Conditional Certification are rife with conclusory

allegations regarding the declarants’ purported knowledge of the application of Sitel’s unwritten

policy (to violate its own lawful timekeeping policies) to all call center employees at all of Sitel’s

locations, and to all Work@Home Agents. See Doc. 63 at 18-19. Plaintiff Foster and the opt-in

plaintiffs who submitted declarations aver they “knew” this alleged policy applied to all call center

employees at all of Sitel’s locations simply because “Sitel regularly made it clear that its policies

were made at a corporate level.” See id. But these allegations are not based in personal knowledge,

and are thus speculative and conclusory, and insufficient to support the breadth of conditional

certification Plaintiff Foster is requesting. See Arrington v. Michigan Bell Tel. Co., 2011 WL

3319691, at * 4 (E.D. Mich. Aug. 1, 2011) (citing 7B Wright, Miller & Kane, Federal Practice &

Procedure § 1807 (3d ed. 2005) at 490-91)).

        Here, Plaintiff Foster is basing her request for conditional certification of a nationwide

collective action on little more than unsupported assertions regarding the purported company-wide

application of an unwritten policy to violate Sitel’s lawful timekeeping policies. The mere fact that



                                                  3

   Case 3:19-cv-00148 Document 94 Filed 03/19/20 Page 3 of 8 PageID #: 1185
Plaintiff Foster has presented multiple declarations in support of her Motion for Conditional

Certification matters little, when each of the declarations suffer from the same infirmity—i.e. a

lack of requisite personal knowledge sufficient to demonstrate the existence of “a single, common,

company-wide, FLSA-violating practice or policy for purposes of conditional certification.”

Powers, 2019 WL 4450514 at *4. Instead, Foster has presented declarant testimony which is

arguably sufficient to demonstrate “a problem as to [the declarants’] own situation[s].” Id. The

first stage standard for conditional certification may be modest, but it certainly requires more than

a series of conclusory allegations from a number of individuals representing less than 0.0006% of

the putative class they seek to certify. Sitel respectfully requests this Court deny Plaintiff’s Motion

for Conditional Certification.


Dated the 19th day of March, 2020.

                                               Respectfully submitted,

                                               /s/ M. Katherine Paulus

                                               Patrick F. Hulla (Pro Hac Vice)
                                               Missouri State Bar No. 41745
                                               patrick.hulla@olgetree.com
                                               M. Katherine Paulus (Pro Hac Vice)
                                               Missouri State Bar No. 60217
                                               katherine.paulus@ogletreedeakins.com
                                               OGLETREE, DEAKINS, NASH, SMOAK &
                                               STEWART, P.C.
                                               4520 Main Street, Ste. 400
                                               Kansas City, MO 64111
                                               816.471.1301 (phone)
                                               816.471.1303 (fax)

                                               _/s/ Wendy V. Miller_______________________
                                               Wendy V. Miller, TN #023500
                                               OGLETREE, DEAKINS, NASH, SMOAK &
                                               STEWART, P.C.
                                               SunTrust Plaza
                                               401 Commerce Street, Suite 1200

                                                  4

   Case 3:19-cv-00148 Document 94 Filed 03/19/20 Page 4 of 8 PageID #: 1186
                                            Nashville, TN 37219-2446
                                            Telephone: 615.254.1900
                                            Facsimile: 615.254.1908
                                            wendy.miller@ogletreedeakins.com

                                            COUNSEL FOR DEFENDANT


                               CERTIFICATE OF SERVICE

       I hereby certify that on March 19, 2020, a true and correct copy of this Notice of filing

Conformed Certificate of Service of Defendant’s Brief in Opposition to Plaintiff’s Motion for

Conditional Certification and Notice to Putative Class Members, was filed with the Clerk of the

Court using the CM/ECF and also sent via the CM/ECF to the following individuals:


                             William Clifton Alexander
                             Anderson Alexander, PLLC
                             819 N. Upper Broadway
                             Corpus Christi, TX 78401
                             (361) 452-1279
                             Fax: (361) 452-1284
                             Email: clif@a2xlaw.com

                             Alan Cliffton Gordon
                             Anderson Alexander, PLLC
                             819 N. Upper Broadway
                             Corpus Christi, TX 78401
                             (361) 452-1279
                             Fax: (361) 452-1284
                             Email: cgordon@a2xlaw.com




                                               5

   Case 3:19-cv-00148 Document 94 Filed 03/19/20 Page 5 of 8 PageID #: 1187
                     Austin W. Anderson
                     Anderson Alexander, PLLC
                     819 N. Upper Broadway
                     Corpus Christi, TX 78401
                     (361) 452-1279
                     Fax: (361) 452-1284
                     Email: austin@a2xlaw.com

                     Carter Tilden Hastings
                     Anderson Alexander, PLLC
                     819 N. Upper Broadway
                     Corpus Christi, TX 78401
                     (361) 452-1279
                     Fax: (361) 452-1284
                     Email: carter@a2xlaw.com

                     Geordie Schimmel
                     Anderson Alexander, PLLC
                     819 N. Upper Broadway
                     Corpus Christi, TX 78401
                     (361) 452-1279
                     Fax: (361) 452-1284
                     Email: geordie@a2xlaw.com

                     Lauren Elizabeth Braddy
                     Anderson Alexander, PLLC
                     819 N. Upper Broadway
                     Corpus Christi, TX 78401
                     (361) 452-1279
                     Fax: (361) 452-1284
                     Email: lauren@a2xlaw.com

                     Brian C. Winfrey, Esq.
                     Morgan & Morgan, P.A.
                     810 Broadway, Suite 105
                     Nashville, TN 37203
                     (615) 928-9890
                     Fax: (615) 928-9917
                     Email: bwinfrey@forthepeople.com




                                    6

Case 3:19-cv-00148 Document 94 Filed 03/19/20 Page 6 of 8 PageID #: 1188
                     C. Ryan Morgan, Esq.
                     Morgan & Morgan, P.A.
                     20 N. Orange Ave., Ste. 1600
                     Orlando, FL 32802-4979
                     (407) 418-2069
                     Fax: (407) 245-3401
                     Email: rmorgan@forthepeople.com

                     Paul M. Botros
                     Morgan & Morgan
                     600 N. Pine Island Road, Ste. 400
                     Plantation, FL 33324
                     (954) 327-5352
                     Fax: (954) 327-3017
                     Email: pbotros@forthepeople.com

                     COUNSEL FOR PLAINTIFFS


                     patrick.hulla@ogletree.com
                     Patrick F. Hulla
                     OGLETREE, DEAKINS, NASH, SMOAK &
                     STEWART, P.C.
                     4520 Main Street, Ste. 400
                     Kansas City, MO 64111

                     wendy.miller@ogletree.com
                     Wendy Miller
                     OGLETREE, DEAKINS, NASH, SMOAK &
                     STEWART, P.C.
                     SunTrust Plaza
                     401 Commerce Street, Suite 1200
                     Nashville, TN 37219-2446


                     COUNSEL FOR DEFENDANT


                                   /s/ M. Katherine Paulus________________
                                   M. Katherine Paulus




                                      7

Case 3:19-cv-00148 Document 94 Filed 03/19/20 Page 7 of 8 PageID #: 1189
                                   8

Case 3:19-cv-00148 Document 94 Filed 03/19/20 Page 8 of 8 PageID #: 1190
